iCAYTON, Chief Judge
(dissenting).
I earnestly regret the necessity of filing a dissent in this case since it is highly unlikely that there will be other appeals like this one, and hence there need be little concern as to the effect of the decision by way ■of precedent.
(It was pointed out in the Congressional debates that criminal prosecutions had been deemed necessary in only about fifteen cases out of more than 100,000 which had been before the Rent Administrator. See 95 Cong.Rec. 3450, Mar. 29, 1949 et seq.)
Nevertheless, though this case stands alone, it should be decided according to law and the defendant’s fine should not be remitted unless authorized by law. It should be noted that this defendant had been tried and convicted of willful violations of the Rent Act in that he rented certain premises without first filing with the Rent Administrator an application for a rent ceiling thereon, and that he demanded, received, and retained rent in excess of the legal ceiling. It was after his conviction and while he was awaiting sentence that the criminal enforcement provisions were deleted from the Act.
The clause here in dispute, as amended, reads:
“The provisions of this chapter, and all regulations, orders, and requirements thereunder, shall terminate on June 30, 1950, except that as to offenses committed, or rights or liabilities incurred, prior to such expiration date, the provisions of this chapter and such regulations, orders, and requirements, shall be treated as still remaining in force for the purpose of sustaining any proper suit, action, or prosecution with respect to any such right, liability, or offense.” 1
The clause above quoted applies clearly and specifically to criminal prosecutions instituted before the termination date of the Act. The inclusion of such words as “of fenses committed” and “prosecution” establishes that criminal actions were to be preserved, along with any civil suits and actions involving rights and liabilities fixed by the Act. “The terms ‘crime,’ ‘offense,’ *514and 'criminal offense’ are all synonymous, and ordinarily used interchangeably, and include any breach of law established for the protection of the public, as distinguished from an infringement of mere private rights”.2 Similarly, the word “prosecution” usually denotes a criminal action.3 With these words in the saving clause, clear and unambiguous on their face, I think that only under a strained construction of the clause can it he held that pending criminal prosecutions were not covered.
Nor is it without significance that in extending the Act, this particular clause was one of the few amended and thus was specifically considered by Congress. When the new termination date was fixed, the legislature could easily, in the same amendment, have struck* or changed other words in the clause, such as “offenses” and “prosecutions.” And of course it could have specified that pending criminal prosecutions like this one, begun but not completed, should be dropped. Congress did neither. The Act, including the clause in question, was continued in force.4
Although this is a criminal prosecution, based upon a temporary statute and one in derogation of the common law, thereby generally entitling defendant to a strict interpretation of the statute, courts must accept a statutory provision which is clear on its face. Nor can we infer the repeal of a saving clause because a companion part of the Act has been repealed; we must give a reasonable construction to the whole. Penal statutes must not he so strictly construed as to defeat the purpose of the Act or the intent of the legislature.5 I think therefore that in view of the clear meaning of the saving clause itself, and in the absence of any authority or sound reason to support a contrary holding, the judgment should Be affirmed.

. Code 1940, Supp. VI § 45 — 1601(b). (Emphasis added.)


. State v. West, 42 Minn. 147, 43 N.W. 845, 847; State v. Slowe, 230 Wis. 406, 284 N.W. 4. See also 29 Words and Phrases, Perm.Ed., pages 217-218, Offense.


. United States v. Reisinger, 128 U.S. 398, 9 S.Ct. 99, 32 L.Ed. 480.


. The question in this ease, whether by the repeal of the criminal provisions, it was intended to end all prosecutions already instituted, does not appear to have been considered by Congress. Apparently the chief reason for the repeal of the criminal provision was to make the local Act consistent with the National Rent Control Act, from which criminal enforcement provisions had been dropped earlier. The repealing amendment occasioned little debate on the floor of either House. See 95 Cong.Rec. 3450, Mar. 29, 1949 et seq.


. Neufield v. United States, 73 App.D.C. 174, 118 F.2d 375, certiorari denied Ruben v. United States, 315 U.S. 798, 62 S.Ct. 580, 86 L.Ed. 1199; Fields v. United States, 82 U.S.App.D.C. 354, 164 F.2d 97, certiorari denied 332 U.S. 851, 68 S.Ct. 355, 92 L.Ed. 421, rehearing denied 333 U.S. 839, 68 S.Ct. 607, 92 L.Ed. 1123.